Citation Nr: 1424340	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-42 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1990 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama in March 2009. 

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  


FINDINGS OF FACTS

1. In a June 1992 rating decision, the RO denied the Veteran's claim of service connection for hearing loss.  This decision was not appealed within one year.  

2. The evidence received since the June 1992 rating decision is relevant and not cumulative of facts previously considered.

3. The Veteran performed duties as a crewman on an M-1 Abrams tank and was routinely exposed to artillery fire while in active service.

4. The Veteran's service treatment records indicate that the Veteran had disability level hearing loss of the left ear while in service, and show upward shifts in hearing thresholds bilaterally while in service.

5. The Veteran has a current bilateral sensorineural hearing loss disability.




CONCLUSIONS OF LAW

1. The June 1992 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104, 20.1103 (2013).

2. New and material evidence having been received; the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for bilateral hearing loss has been granted.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence for Service Connection  

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

The Veteran in this case was initially denied service connection for hearing loss in a June 1992 rating decision.  The RO explained that service treatment records (STR) were negative for complaints, findings, treatment, or diagnosis of hearing loss, and no disabilities were found on his separation examination.  Accordingly, service connection was denied as there was no evidence of a current disability.  No appeal was perfected, and the decision was final a year after notification to the Veteran. 

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for bilateral hearing loss be reopened.  Records received subsequent to the June 1992 rating decision include: a January 2009 VA audiological evaluation, a private audiological evaluation, and statements from the Veteran that indicate that he has had hearing loss since service.  

The evidence received since the June 1992 rating decision relates to the presence of bilateral hearing loss and a causal relationship between his hearing loss and his military service.  Thus, presumed credible, the additional evidence relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for bilateral hearing loss is reopened.

Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran contends that he suffers from bilateral hearing loss as a result of his military service.  The Veteran had active service for over 2 years, including participation in Operation Desert Shield/Storm.  The Veteran's DD-214 indicates that the Veteran's MOS was a crewman on an M-1 Abrams tank for the duration of his service.  The Veteran contends that he was exposed to acoustic trauma from artillery fire during his time in the military, which is conceded by the Board.  

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements. Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309(a), such as organic diseases of the nervous system, including sensorineural hearing loss. For these conditions, service connection may be granted if the chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed n §3.309(a).").  If, however, a chronic disease is noted during service, but is either not chronic or the diagnosis could be questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection. 38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran's entrance audiological evaluation in January 1990 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
5
0
5
LEFT
10
0
0
5
10

During a periodic audiological evaluation in June 1991 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
25
30
LEFT
30
25
20
40
40

Pure tone thresholds, in decibels, in a September 1991 exam were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
30
20
35
LEFT
15
10
25
15
20

During the Veteran's audiogram at separation from service in April 1992, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
5
0
0
5
10

While the Veteran's separation exam in his STR shows the above-referenced values, they also have higher values that match the dB thresholds from the right ear in June 1991 scratched out.  Additionally, the Veteran made complaints of hearing loss on his report of medical history at separation.

In January 2008, the Veteran underwent a VA examination regarding his hearing loss.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
35
35
LEFT
35
30
40
40
40

The examiner noted that the Veteran had current sensorineural hearing loss in both ears.  He stated that the Veteran had normal hearing at entrance and separation from service.  He noted that the Veteran had hearing loss to a non-disabling degree in 1991, but that this loss was not permanent.  The examiner opined that the Veteran's hearing loss was less likely than not related to his military service because his hearing was within normal limits at separation and due to the lack of testing within one year of exiting service.  

In May 2008, the Veteran visited with a private audiologist regarding his hearing loss.  The Veteran reported that he has had hearing problems since his time in Iraq and that he has difficulty talking with people on the phone or when there is background noise.  The examiner opined that the Veteran's current hearing loss was due to noise exposure.        

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The Veteran is competent to testify as to symptoms such as decreased hearing acuity, which is non-medical in nature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).

The Board concedes that the Veteran had acoustic trauma in-service and that certain audiograms conducted in service reflect an upward shift in threshold during service.  The Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Veteran's audiograms in June and September 1991 reflected findings over 20 decibels bilaterally, including left ear hearing loss that rose to the levels of a hearing loss disability in June 1991.  The Board finds that there was some degree of hearing loss during service.  While the VA examiner did note that these change in thresholds occurred, he did not provide an opinion as to whether there is a medically sound basis to attribute the Veteran's post service findings to the in service changes in threshold, or provide any other explanation for the Veteran's current hearing loss despite his relatively young age (38) and his documented assertions of hearing loss at separation.  

Further, the Board notes that while the examiner acknowledged some of the Veteran's hearing loss in service, he stated that it was "non-disabling degree" hearing loss.  As the Veteran had 40 dB hearing loss at the 3000 and 4000 levels, the Board notes that Veteran did have disability level hearing in June 1991.  As the VA examiner based his findings on an inaccurate factual basis, the Board finds that his nexus opinion is insufficient to determine service connection.  

Additionally, the Veteran has competently testified as to the continuity of his hearing loss since separation from service.  The Board notes that, in addition to the shifts noted in service, the Veteran reported hearing loss on his separation medical report and immediately filed for service connection for hearing loss upon separation from service.  Both of these facts support the Veteran's position that he has suffered from hearing loss since his separation from service.  In cases such as this, VA shall give the benefit of the doubt to the claimant. 

As discussed above, the evidence also demonstrates that some degree of hearing loss was noted during service and symptoms continued since service.  Additionally, a private physician reviewed the Veteran's history and examined the Veteran and concluded the Veteran had noise-induced hearing loss.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted based on continuity of symptomatology from separation from service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).


ORDER

New and material evidence having been received; the claim for entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted. 


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


